PER CURIAM.
We affirm appellant’s conviction; however we reverse his sentence as to Count I and remand for correction of the written sentence to conform to the court’s oral pronouncement by deleting “violent” from the habitual felony offender sentence. We also reverse appellant’s sentence as to Count IV on the state’s concession the sentence imposed on Count IV must run concurrently to the sentence imposed on Count I. Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, — U.S. —, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994).
STONE, POLEN and FARMER, JJ., concur.